DYK, Circuit Judge.

ORDER

Debra Lea MeSheffrey moves to transfer her case to the United States Court of Federal Claims. The Postmaster General has not responded.
MeSheffrey filed a notice of appeal from a decision of a contracting officer. The clerk, by letter, informed MeSheffrey that this court does not have jurisdiction to review a contracting officer’s decision. McSheffrey’s motion, in response to that letter, states that she wishes to have her case transferred to the Court of Federal Claims, which might have jurisdiction over such an action. 41 U.S.C. § 609(a)(1) (“in lieu of appealing the decision of the contracting officer under section 605 of this title to an agency board, a contractor may bring an action directly on the claim in the United States Court of Federal Claims”).
Pursuant to 28 U.S.C. § 1631, this court “shall, if it is in the interest of justice, transfer such action or appeal to any other such court in which the action or appeal could have been brought at the time it was filed or noticed, and the action or appeal shall proceed as if it had been filed or noticed for the court to which it is transferred on the date upon which it was actually filed or noticed for the court from which it is transferred.”
Accordingly,
IT IS ORDERED THAT:
McSheffrey’s motion is granted and this case shall be transferred to the Court of Federal Claims pursuant to 28 U.S.C. § 1631.